DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 09/27/2022 with the claim set filed on 09/27/2022.

Status of Claims
2.		Claims 1-9 have been amended. 
		Claims 10-12 have been added as new claims.
		Claims 1-12 are currently pending and have been rejected.

Continued Examination under 37 CFR 1.114
3. 		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 	CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 	continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 	paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  	Applicant's submission filed on 09/27/2022 has been entered.

Foreign Priority
4.		The Examiner has noted the Applicants claiming Foreign Priority from Application JP2020-066593 filed on 04/02/2020. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file. 

IDS Statements
5.		The 2 information disclosure statements filed on 09/02/2022 and 10/05/2022 complies 	with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Status of the Application
6.		Claims 1-12 have been examined in this application. This communication is the first action on the merits.


Response to Arguments
7.		Applicant’s arguments, see page 8, filed on 09/27/2022, with respect to Claims 1 and 8-9 are rejected on the grounds of provisional non-statutory double patenting as being unpatentable over Claims 1 and 11-12 of US PG Pub (US 2021/0311499 A1) (app #17/215,002) have been fully considered and is found persuasive. 
Therefore, Claims 1 and 8-9 are rejected on the grounds of provisional non-statutory double patenting as being unpatentable over Claims 1 and 11-12 of US PG Pub (US 2021/0311499 A1) (app #17/215,002) is withdrawn. 
8.		Applicant’s arguments, see pages 8-9, filed on 09/27/2022, with respect to 35 U.S.C. § 112 (f) Interpretation and 35 U.S.C. § 112 (a) / 35 U.S.C. § 112 (b) for Claims 1-7 and 9 have been fully considered and is found persuasive.
		Therefore, 35 U.S.C. § 112 (f) Interpretation and 35 U.S.C. § 112 (a) / 35 U.S.C. § 112 (b) for Claims 1-7 and 9 is withdrawn.
9.		Applicant’s arguments, see pages 9-11, filed on 09/27/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-9 have been fully considered and is found not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-12 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
10.		Applicant’s arguments, see pages 11-12, filed on 09/27/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-5 and 7-9 have been fully considered and is found not persuasive. 
		Claims 1-5 and 7-9 have been considered, but are moot in view of new grounds of rejection (see Applicant Remarks, Pages 11-12, dated 09/27/2022). 

Response to Amendments
11.		Applicant’s amendment filed on 09/27/2022 necessitated new grounds of rejection in this office action.

Response to 35 U.S.C. § 101 Arguments
12.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-12 have been fully 	considered but they are found not persuasive (see Applicant Remarks, Pages 9-11, dated 	09/27/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-12 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-11, dated 09/27/2022). Examiner respectfully disagrees.
In response, these abstract idea limitations (as identified below in the 35 U.S.C. § 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind and/or through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)).
Additionally, and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting the additional elements of (e.g., “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mental Processes”.
Moreover, the mere recitation of generic computer components (e.g., “memory & “processor”, etc…) does not take the claims out of “Certain Method of Organizing Human Activities” and/or “Mental Processes” groupings. 
Regarding the additional element concerning “autonomously” in Independent Claims 1 and 8-9, Examiner notes this merely narrow the abstract idea(s) concerning “generating a travel plan for each of a plurality of vehicles which form vehicle line and which travel along a prescribed travel path” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Dependent Claims 2-7 and 10-12:
The additional elements such as (e.g., “communication device”, “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings as described in Claims 1 and 8-9.
		Moreover, Examiner notes that according to the BRI of the claims in view of the 	specification that the limitation of “transmitting the travel plan to a corresponding vehicle” is 	achieved through interactions between users (e.g., passenger and a driver) which encompasses 	both the activity of a single person and activity that involves multiple people. Thus, some 	interactions between a person and a computer may fall within the grouping of “Certain Methods 	of Organizing Human Activities”. Assuming arguendo that the claims limitations are not 	categorized under “Certain Methods of Organizing Human Activities” in which the Examiner does 	not concede, Examiner notes that one or more users can write down via pen to paper and transmit 	the travel plan to a corresponding vehicle where the travel plan provide a travel itinerary showing 	instructions outlining the driver(s) or passenger(s) starting and travel locations/destinations.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-12 recite an abstract idea.]
		Argument #2:
(B).	Applicant argues that Claims 1-12 recites additional elements that integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 9-11, dated 09/27/2022). Examiner respectfully disagrees.
	Accordingly, it appears that what is argued here is an improvement in the business 	process itself, as an entrepreneurial objective, [argued here as “generates a travel plan for 	adding 	the new vehicle at the position of addition”], and thus not a clear and deliberate 	technological solution improving the computer itself or another technological field (see 	comparison to the unpersuasive argument in “Versata Dev. Grp., Inc. v. SAP Am., Inc. U.S. 	Court of Appeals Federal Circuit, 115 USPQ2d 1681, U.S. Court of Appeals Federal Circuit 	No. 	2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data”, “displaying data”], yet do not present any clear, genuine technological 	improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit 	in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process (e.g., “generates a travel plan for adding the new vehicle at the position of addition”), but not clearly, deliberately and sufficiently showing themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Moreover, Independent Claims 1 and 8-9 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer in the operations research field (see MPEP § 2106.05 (h)).
Regarding the additional element concerning “autonomously” in Independent Claims 1 and 8-9, Examiner notes this merely narrow the abstract idea(s) concerning “generate a travel plan for each of a plurality of vehicles which form vehicle line and which travel along a prescribed travel path” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “autonomously” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally, and/or alternatively, certain limitations within Independent Claims 1 and 8-9 reflect (1) mere data gathering such as (e.g., “acquiring an operation status of the vehicle” see Independent Claims 1 and 8-9)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Secondly, certain limitations within Independent Claims 1 and 8-9 reflect (2) mere data outputting such as (e.g., “transmit the travel plan to a corresponding vehicle” (see Independent Claims 1 and 8-9)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 2-7 and 10-12:
Dependent Claims 2-7 and 10-12 recite additional elements such as (e.g., “communication device”, “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer in the operations research field (see MPEP § 2106.05 (h)).
	Moreover, Examiner has referred back to October 2019 Update: Subject Matter Eligibility regarding “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” 
Examiner notes that Applicant has not explained or clarified the asserted improvements to the claim limitations in Independent Claims 1 and 8-9 in order to corroborate how “the controller is able to enable travel based on a detection result of the surroundings sensor and the position sensor.” According to Applicant’s Specification ¶ [0055]: “The automatic maneuver controller 60 controls driving of the drive unit 58 (emphasis on “drive unit”) to cause the vehicle 52 to travel autonomously.” Also Independent Claims 1 and 8-9 do not explain and recite how and what causes the “delay of the vehicle and the overflow to be effectively suppressed” as according to Applicant’s Specification ¶ [0007-0009]: “Because the position of addition of the new vehicle is determined based on at least one of the travel information or the passenger information, it is possible to quickly complete adjustment of an operation interval, and to effectively suppress the delay of the vehicle or an overflow. With such a configuration, adjustment of the operation interval can be completed quickly, and the delay of the vehicle and the overflow can be effectively suppressed.”
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-12 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
The claims are thus ineligible.

Claim Rejections - 35 USC § 101
13.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-12 shown below.

14.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
15.		Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-12 are each focused to a statutory category namely 2 “apparatuses” or 2 “systems” (Claim 1-7 and 9-12) and a “method” or a “process” (Claim 8).
Step 2A Prong One: Independent Claims 1 and 8-9 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
“generate a travel plan for each of a plurality of vehicles which form a vehicle line and which travel  along a prescribed travel path” (see Independent Claim 1);
“each vehicle comprising: ,  that detects a periphery of surroundings of the vehicle;  that detects a current position of the vehicle,  travel based on a detection result of the  ” (see Independent Claim 1);
“transmit the travel plan to a corresponding vehicle” (see Independent Claim 1);
“acquire an operation status of the vehicle” (see Independent Claim 1);
“judge a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 1);
 “when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, determine a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 1);
“generating a travel plan for each of a plurality of vehicles which form a vehicle line and which travel  along a prescribed travel path” (see Independent Claim 8);
“detecting, , a periphery of surroundings of each vehicle” (see Independent Claim 8);
“detecting, , a current position of the vehicle” (see Independent Claim 8);
“enabling  based on a detection result (see Independent Claim 8);
“transmitting the travel plan to a corresponding vehicle” (see Independent Claim 8);
“acquiring an operation status of the vehicle” (see Independent Claim 8);
“judging a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 8);
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, determining a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generating a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 8);
“a vehicle line formed from a plurality of vehicles which travel along a prescribed travel path, wherein:” (see Independent Claim 9);
“each vehicle comprises:” (see Independent Claim 9);
“” (see Independent Claim 9);
“ that detects a periphery of surroundings of the vehicle” (see Independent Claim 9);
“ that detects a current position of the vehicle” (see Independent Claim 9);
“enables travel based on a detection result of the ” (see Independent Claim 9);
“manages operations of the plurality of vehicles, wherein” (see Independent Claim 9);
“each of the vehicles transmits, at least one of travel information which is information related to a traveling state of the vehicle or passenger information which is information related to a passenger” (see Independent Claim 9);
“” (see Independent Claim 9);
“ (see Independent Claim 9);
“:” (see Independent Claim 9);
“generate a travel plan for each of the plurality of vehicles” (see Independent Claim 9);
“transmit the travel plan to a corresponding vehicle” (see Independent Claim 9);
“acquire an operation status of the vehicle” (see Independent Claim 9);
“judge a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 9);
“when it is judged that increase in the number of vehicles forming the vehicle line is necessary, determine a position of addition of a new vehicle in the vehicle line based on at least one of the travel information or the passenger information transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 9).
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind and/or through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)).
Additionally, and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting the additional elements of (e.g., “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mental Processes”.
Moreover, the mere recitation of generic computer components (e.g., “memory & “processor”, etc…) does not take the claims out of “Certain Method of Organizing Human Activities” and/or “Mental Processes” groupings. 
Regarding the additional element concerning “autonomously” in Independent Claims 1 and 8-9, Examiner notes this merely narrow the abstract idea(s) concerning “generating a travel plan for each of a plurality of vehicles which form vehicle line and which travel along a prescribed travel path” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Dependent Claims 2-7 and 10-12:
The additional elements such as (e.g., “communication device”, “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings as described in Claims 1 and 8-9.
 Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-12 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a memory storing executable instructions” (see Independent Claim 1);
“a processor programmed to execute the instructions to” (see Independent Claim 1);
“generate a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path” (see Independent Claim 1);
“each vehicle comprising: a controller, a surroundings sensor that detects a periphery of surroundings of the vehicle; and a position sensor that detects a current position of the vehicle, the controller enabling autonomous travel based on a detection result of the surroundings sensor and the position sensor” (see Independent Claim 1);
“transmit the travel plan to a corresponding vehicle” (see Independent Claim 1);
“acquire an operation status of the vehicle” (see Independent Claim 1);
“judge a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 1);
wherein:
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, determine a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 1);
“generating a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path” (see Independent Claim 8);
“detecting, by a surroundings sensor, a periphery of surroundings of each vehicle” (see Independent Claim 8);
“detecting, by a position sensor, a current position of the vehicle” (see Independent Claim 8);
“enabling autonomous travel based on a detection result of the surroundings sensor and the position sensor” (see Independent Claim 8);
“transmitting the travel plan to a corresponding vehicle” (see Independent Claim 8);
“acquiring an operation status of the vehicle” (see Independent Claim 8);
“judging a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 8);
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, determining a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generating a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 8);
“a vehicle line formed from a plurality of vehicles which travel autonomously along a prescribed travel path, wherein:” (see Independent Claim 9);
“each vehicle comprises:” (see Independent Claim 9);
“a controller” (see Independent Claim 9);
“a surroundings sensor that detects a periphery of surroundings of the vehicle” (see Independent Claim 9);
“a position sensor that detects a current position of the vehicle” (see Independent Claim 9);
“the controller enables autonomous travel based on a detection result of the surroundings sensor and the position sensor” (see Independent Claim 9);
“an operation management apparatus that manages operations of the plurality of vehicles, wherein” (see Independent Claim 9);
“each of the vehicles transmits, to the operation management apparatus, at least one of travel information which is information related to a traveling state of the vehicle or passenger information which is information related to a passenger” (see Independent Claim 9);
“the operation management apparatus comprises” (see Independent Claim 9);
“a memory storing executable instructions” (see Independent Claim 9);
“a processor programmed to execute the instructions to:” (see Independent Claim 9);
“generate a travel plan for each of the plurality of vehicles” (see Independent Claim 9);
“transmit the travel plan to a corresponding vehicle” (see Independent Claim 9);
“acquire an operation status of the vehicle” (see Independent Claim 9);
“judge a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 9);
“when it is judged that increase in the number of vehicles forming the vehicle line is necessary, determine a position of addition of a new vehicle in the vehicle line based on at least one of the travel information or the passenger information transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 9).
Independent Claims 1 and 8-9 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer in the operations research field (see MPEP § 2106.05 (h)).
Regarding the additional element concerning “autonomously” in Independent Claims 1 and 8-9, Examiner notes this merely narrow the abstract idea(s) concerning “generate a travel plan for each of a plurality of vehicles which form vehicle line and which travel along a prescribed travel path” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “autonomously” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally, and/or alternatively, certain limitations within Independent Claims 1 and 8-9 reflect (1) mere data gathering such as (e.g., “acquiring an operation status of the vehicle” see Independent Claims 1 and 8-9)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Secondly, certain limitations within Independent Claims 1 and 8-9 reflect (2) mere data outputting such as (e.g., “transmit the travel plan to a corresponding vehicle” (see Independent Claims 1 and 8-9)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 2-7 and 10-12:
Dependent Claims 2-7 and 10-12 recite additional elements such as (e.g., “communication device”, “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer in the operations research field (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-12 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-12 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited such as “computer” which includes a general-purpose processor as shown in Applicant’s Specification ¶ [0055] & ¶ [0059], “a memory” as shown in Applicant’s Specification ¶ [0055] & ¶ [0059], “a communication device” as shown in Applicant’s Specification ¶ [0060-0061], “operation monitoring unit” as shown in Applicant’s Specification ¶ [0062]. 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 8-9 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the claim limitations are limited to a particular field of use or technological environment pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer in the operations research field (see MPEP § 2106.05 (h)). Additionally, and/or alternatively, these additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)).
Regarding the additional element concerning “autonomously” in Independent Claims 1 and 8-9, Examiner notes this merely narrow the abstract idea(s) concerning “generating a travel plan for each of a plurality of vehicles which form vehicle line and which travel along a prescribed travel path” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “autonomously” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Dependent Claims 2-7 and 10-12 recite additional elements such as (e.g., “communication device”, “a memory”, “a processor”, “position sensor”, “surroundings sensor”, “a controller”, “operation management apparatus”, “autonomously”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
-> See for Example -> “Receiving data over a network” -> (e.g., “acquire an operation status of the vehicle” (see Independent Claims 1 and 8-9).
-> See for Example -> “Transmitting data over a network” -> (e.g., “transmit the travel plan to a corresponding vehicle” (see Independent Claims 1 and 8-9).
Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). 
-> Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
-> See for Example -> “Determining an estimated outcome” -> (e.g., “determine a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles” (see Independent Claims 1 and 8-9).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-12 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Response to the Prior Art Arguments
16.		 Applicant’s prior art arguments with respect to Claims 1-5 and 7-9 have been fully 	considered, but they are found not persuasive. Claims 1-5 and 7-9 have been considered, but 	are moot in view of new grounds of rejection (see Applicant Remarks, Pages 11-12, dated 	09/27/2022). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18. 		Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 	2015/0360705 A1) to Niinomi, in view of US Patent Application (US 2016/0362022 A1) to 	Mathews, and in further view of US Patent Application (US 2017/0236415 A1) to Okabe.
Regarding Independent Claim 1, Niinomi system of an operation management system teaches the following limitations:
- a memory storing executable instructions (see at Niinomi: Fig. 1 & ¶ [0253]. Niinomi notes that “the computer-readable recording medium refers to a magnetic disk, a magneto optical disc, a CD-ROM (Compact Disc Read Only Memory), a semiconductor memory, or the like.”);
- a processor programmed to execute the instructions to (see at Niinomi: Fig. 1 & ¶ [0252-0253].);
- generate a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path (see at least Niinomi: ¶ [0189] & Fig. 13. Niinomi notes that the path determination unit 103 is a functional unit that designates a travel path on the track 3 for each of the vehicles 201 to 20 n. The density calculation unit 101 receiving the path information transmitted to the predetermined target vehicle 20 i sets the vehicle 20 i front region and the vehicle 20 i rear region on the basis of the travel path designated in the path information. Also, the density calculation unit 101 calculates the front direction density Df on the basis of the vehicle 20 i front region set here and the rear direction region Dr on the basis of the vehicle 20 i rear region. By doing so, when the travel path of the target vehicle 20 i is changed by the path determination unit 103, the density calculation unit 101 can calculate the front direction density Df and the rear direction density Dr for the target vehicle 20 i on the basis of the travel path set newly each time.  See also Figs. 1-2, Fig. 19 “103 path determination unit” and paragraph ¶ [0134] discussing planning a path for the vehicles to travel in a line autonomously.)
- each vehicle comprising: a controller (see at least Niinomi: Fig. 1 & ¶ [0156]. Niinomi notes that “while the vehicular traffic systems 1 according to the first to third embodiments described above have all been described as the aspect in which the single ground facility, that is, the operation management device 10 controls the operation of all the vehicles 201 to 20 n, the vehicular traffic system 1 according to another embodiment of the present invention is not limited to such an aspect.” See also Figs. 18-19 of Niinomi.), a surroundings sensor that detects a periphery of surroundings of the vehicle (see at least Niinomi: ¶ [0183-0184]. Niinomi notes that “the congestion information may be detection information that is acquired from detection means that is installed in a passage from a passenger attracting place in a facility such as a stadium to a nearest station (referred to as a buffer zone) and detects the number and flow of passengers who use the passage (for example, a video projected from a monitoring camera). A manager of the vehicular traffic system 1 monitors the monitoring camera that is a congestion degree prediction unit 5, and thus, can predict a time until congestion occurs in the nearest station (destination station H10) in advance. Further, the information may be, for example, detection information acquired from a passage detection sensor provided at a predetermined position (for example, a gate) of the passage, rather than the video from the monitoring camera.”); and a position sensor that detects a current position of the vehicle (see at least Niinomi: ¶ [0081]. Niinomi teaches that “means with which the vehicle position acquisition unit 100 acquires the position information of each of the vehicles 201 to 20 n is not limited to the above-described embodiment. For example, the position of each of the vehicles 201 to 20 n may be acquired from predetermined coordinate information received by the respective vehicles 201 to 20 n from a satellite on the basis of a GPS (Global Positioning System).”), the controller enabling autonomous travel based on a detection result of the surroundings sensor and the position sensor (see at least Niinomi: ¶ [0160-0161] & ¶ [0183]. Niinomi notes that “according to the vehicular traffic system 1 of the present embodiment, each of the vehicles 201 to 20 n can autonomously adjust the vehicle spacing while communicating with the other vehicles 201 to 20 n. Specifically, the vehicle position acquisition units 100 of the vehicles 201 to 20 n communicate with each other and acquire the position information for the respective vehicles 201 to 20 n (step S11 in Fig. 3).” As described above, according to the vehicular traffic system 1 of the present embodiment, the respective vehicles 201 to 20 n can recognize a positional relationship among them and autonomously operate while adjusting the vehicle spacing between the own vehicle and the other vehicle on the basis of the densities of the vehicles in front and at the rear.”)
- transmit the travel plan to a corresponding vehicle (see at least Niinomi: ¶ [0049] & ¶ [0056]. Niinomi notes that the operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10. “Also, the respective vehicles 201 to 20 n sequentially transmit “position information” indicating a travel position of the own vehicle to the operation management device 10 through wireless communication.” See also Niinomi at: ¶ [0054].)
- acquires an operation status of the vehicle (see at least Niinomi: ¶ [0230] & Fig. 19. Niinomi notes that “the operation mode determination unit 105 is a functional unit that sets an operation mode of each of the vehicles 201 to 20 n on the basis of the front and rear direction density difference ΔD (or, the front direction density Df and the rear direction density Dr) calculated by the density calculation unit 101. Here, the operation mode determined by the operation mode determination unit 105 includes a “normal operation mode”, a “spacing adjustment mode”, and an “overcrowding operation mode”.” See Niinomi at Fig. 19: “operation mode determination unit 105” and determining and setting operation status of each vehicle: See at least Niinomi: ¶ [0235].)
	However, Niinomi system of an operation management system doesn’t explicitly teach or suggest the following:
- judge a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status;
	Mathews however in the analogous art of a transportation system teaches the following:
- judge a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status (see at least Mathews: ¶ [0220], ¶ [0248], ¶ [0250]. Mathews notes that the planning system determines whether or not an addition or elimination of a vehicle is necessary. See also Mathews at Figs. 10 and 13.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi system of an operation management system with the aforementioned teachings regarding judge a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status in view of Mathews, wherein the one or more processors also are configured to modify one or more of the groups to which the vehicles are assigned or the operational settings for the vehicles in one or more of the vehicle systems based on a movement parameter of one or more of the vehicle systems (see Mathews: ¶ [abstract]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Mathews, the results of the combination were predictable.
	Moreover, Niinomi / Mathews system of an operation management system teaches the limitations of Independent Claim 1 above, and Mathews further teaches the system of a transportation system comprising:
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary (see at least Mathews: ¶ [0220], ¶ [0248], ¶ [0250]. Mathews notes that the planning system determines whether or not an addition or elimination of a vehicle is necessary. See also Mathews at Figs. 10 and 13.)
	However, Niinomi / Mathews system of an operation management system doesn’t explicitly teach or suggest the following:
- determine a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition
	Okabe however in the analogous art of a transportation system teaches the following:
- determines a position of addition of a new vehicle in the vehicle line (see at least Okabe: ¶ [0142] & ¶ [0190]. Okabe notes that the position L is set to a next division point, whereby the position L is updated. Furthermore, the position D is set to a next section (a section in which the updated position L is taken as a start point), whereby the section D is updated.” Moreover, the position L is set to the next division point, whereby the position L is updated. Furthermore, the position D is set to the next section (the section in which the updated position L is taken as the start point), whereby the section D is updated. Also at ¶ [0190]: “In a case where the subject vehicle 100 enters the following travel section by manual driving, the guide device 33 acquires the position of the leading vehicle (the other vehicle 101) by the inter-vehicle communication using the communication device 22. Then, based on a positional relationship between the subject vehicle 100 and the leading vehicle, the guide device 33 guides the subject vehicle 100 to such a position where the subject vehicle 100 is capable of following the leading vehicle.”) based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger (see at least Okabe:  ¶ [0142-0143] & Fig. 37. Okabe teaches that “where Action 2-1 is selected, the section D is determined as the following travel section, and information for specifying the other vehicle 101 serving as the leading vehicle in the section D (for example, a vehicle body number, a registration ID to the vehicle information distribution system, and the like) is added to the under-calculation travel plan R. Then, a travel time on the section D, which is calculated from the expected speed of the other vehicle 101 as the leading vehicle is added to the time T, whereby the time T is updated.” See also ¶ [0143]: “In a case where Action 2-2 is selected, the section D is taken as a manual driving section. In that case, a travel time on the section D, which is calculated based on the speed of the subject vehicle 100, is added to the time T, whereby the time T is updated.”  See Fig. 37. Examiner Note: Examiner interprets the addition of the new vehicle in the vehicle line is predicated on travel information which is information related to a traveling state of the vehicle.), transmitted from each of the plurality of vehicles (see at least Okabe: ¶ [0079-0080].), and generate a travel plan for adding the new vehicle at the position of addition (see at least Okabe:  Figs. 41-44 & ¶ [0171]. Okabe teaches that “on the travel plan selection screen, as in Fig. 42, text that represents the current travel plan and text that represents the recalculated new travel plan may be displayed line by line. Alternatively, as in Fig. 43 on the travel plan selection screen, a graph that represents the current travel plan and a graph that represents the recalculated new travel plan may be displayed line by line. If both of the current travel plan and the recalculated travel plan are displayed on the travel plan selection screen as in Fig. 42-43, then the user can easily compare both with each other.” See also Fig. 50 denoting the recalculated travel plan (change travel plan) for adding a new vehicle.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi / Mathews an operation management system with the aforementioned teachings regarding: determine a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition in further view of Okabe, wherein the current travel plan is not usable, there are conceived: a case where the travel plan of the scheduled leading vehicle is changed; a case where the travel as planned in the travel plan becomes impossible due to a traffic failure such as a traffic jam; and the like, Moreover, in a case where a vehicle that has an advantageous following condition (a condition that meets the priority item) is newly found by an inter-vehicle communication the like, processing (recalculation and display thereof) for changing the following travel plan so as to follow the found vehicle may be performed (see Okabe: ¶ [0183]).
Further, the claimed invention is merely a combination of old elements in a similar field of an operation management system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Okabe, the results of the combination were predictable.

Regarding Independent Claim 8, Niinomi method of a transportation system teaches the following limitations:
- generate a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path (see at least Niinomi: ¶ [0189] & Fig. 13. Niinomi notes that the path determination unit 103 is a functional unit that designates a travel path on the track 3 for each of the vehicles 201 to 20 n. The density calculation unit 101 receiving the path information transmitted to the predetermined target vehicle 20 i sets the vehicle 20 i front region and the vehicle 20 i rear region on the basis of the travel path designated in the path information. Also, the density calculation unit 101 calculates the front direction density Df on the basis of the vehicle 20 i front region set here and the rear direction region Dr on the basis of the vehicle 20 i rear region. By doing so, when the travel path of the target vehicle 20 i is changed by the path determination unit 103, the density calculation unit 101 can calculate the front direction density Df and the rear direction density Dr for the target vehicle 20 i on the basis of the travel path set newly each time.  See also Figs. 1-2, Fig. 19 “103 path determination unit” and paragraph ¶ [0134] discussing planning a path for the vehicles to travel in a line autonomously.)
- detecting, by a surroundings sensor, a periphery of surrounds of each vehicle (see at least Niinomi: ¶ [0183-0184]. Niinomi notes that “the congestion information may be detection information that is acquired from detection means that is installed in a passage from a passenger attracting place in a facility such as a stadium to a nearest station (referred to as a buffer zone) and detects the number and flow of passengers who use the passage (for example, a video projected from a monitoring camera). A manager of the vehicular traffic system 1 monitors the monitoring camera that is a congestion degree prediction unit 5, and thus, can predict a time until congestion occurs in the nearest station (destination station H10) in advance. Further, the information may be, for example, detection information acquired from a passage detection sensor provided at a predetermined position (for example, a gate) of the passage, rather than the video from the monitoring camera.”)
- detecting, by a position sensor, a current position of the vehicle (see at least Niinomi: ¶ [0081]. Niinomi teaches that “means with which the vehicle position acquisition unit 100 acquires the position information of each of the vehicles 201 to 20 n is not limited to the above-described embodiment. For example, the position of each of the vehicles 201 to 20 n may be acquired from predetermined coordinate information received by the respective vehicles 201 to 20 n from a satellite on the basis of a GPS (Global Positioning System).”),
- enabling autonomous travel based on a detection result of the surroundings sensor and the position sensor (see at least Niinomi: ¶ [0160-0161] & ¶ [0183]. Niinomi notes that “according to the vehicular traffic system 1 of the present embodiment, each of the vehicles 201 to 20 n can autonomously adjust the vehicle spacing while communicating with the other vehicles 201 to 20 n. Specifically, the vehicle position acquisition units 100 of the vehicles 201 to 20 n communicate with each other and acquire the position information for the respective vehicles 201 to 20 n (step S11 in Fig. 3).” As described above, according to the vehicular traffic system 1 of the present embodiment, the respective vehicles 201 to 20 n can recognize a positional relationship among them and autonomously operate while adjusting the vehicle spacing between the own vehicle and the other vehicle on the basis of the densities of the vehicles in front and at the rear.”)
- transmitting the travel plan to a corresponding vehicle (see at least Niinomi: ¶ [0049] & ¶ [0056]. Niinomi notes that the operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10. “Also, the respective vehicles 201 to 20 n sequentially transmit “position information” indicating a travel position of the own vehicle to the operation management device 10 through wireless communication.” See also Niinomi at: ¶ [0054].)
- acquiring an operation status of the vehicle (see at least Niinomi: ¶ [0230] & Fig. 19. Niinomi notes that “the operation mode determination unit 105 is a functional unit that sets an operation mode of each of the vehicles 201 to 20 n on the basis of the front and rear direction density difference ΔD (or, the front direction density Df and the rear direction density Dr) calculated by the density calculation unit 101. Here, the operation mode determined by the operation mode determination unit 105 includes a “normal operation mode”, a “spacing adjustment mode”, and an “overcrowding operation mode”. See Niinomi at Fig. 19: “operation mode determination unit 105” and determining and setting operation status of each vehicle: See at least Niinomi: ¶ [0235].)
	However, Niinomi method of a transportation system doesn’t explicitly teach or suggest the following:
- judging a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status;
	Mathews however in the analogous art of a transportation system teaches the following:
- judging a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status (see at least Mathews: ¶ [0220], ¶ [0248], ¶ [0250]. Mathews notes that the planning system determines whether or not an addition or elimination of a vehicle is necessary. See also Mathews at Figs. 10 and 13.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi method of a transportation system with the aforementioned teachings regarding judge a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status in view of Mathews, wherein the one or more processors also are configured to modify one or more of the groups to which the vehicles are assigned or the operational settings for the vehicles in one or more of the vehicle systems based on a movement parameter of one or more of the vehicle systems (see Mathews: ¶ [abstract]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Mathews, the results of the combination were predictable.
	Moreover, Niinomi / Mathews method of a transportation system teaches the limitations of Independent Claim 1 above, and Mathews further teaches the method of a transportation system comprising:
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary (see at least Mathews: ¶ [0220], ¶ [0248], ¶ [0250]. Mathews notes that the planning system determines whether or not an addition or elimination of a vehicle is necessary. See also Mathews at Figs. 10 and 13.)
	However, Niinomi / Mathews method of a transportation system doesn’t explicitly teach or suggest the following:
- determining a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition
	Okabe however in the analogous art of a transportation system teaches the following:
- determines a position of addition of a new vehicle in the vehicle line (see at least Okabe: ¶ [0142] & ¶ [0190]. Okabe notes that the position L is set to a next division point, whereby the position L is updated. Furthermore, the position D is set to a next section (a section in which the updated position L is taken as a start point), whereby the section D is updated.” Moreover, the position L is set to the next division point, whereby the position L is updated. Furthermore, the position D is set to the next section (the section in which the updated position L is taken as the start point), whereby the section D is updated. Also at ¶ [0190]: “In a case where the subject vehicle 100 enters the following travel section by manual driving, the guide device 33 acquires the position of the leading vehicle (the other vehicle 101) by the inter-vehicle communication using the communication device 22. Then, based on a positional relationship between the subject vehicle 100 and the leading vehicle, the guide device 33 guides the subject vehicle 100 to such a position where the subject vehicle 100 is capable of following the leading vehicle.”) based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger (see at least Okabe:  ¶ [0142-0143] & Fig. 37. Okabe teaches that “where Action 2-1 is selected, the section D is determined as the following travel section, and information for specifying the other vehicle 101 serving as the leading vehicle in the section D (for example, a vehicle body number, a registration ID to the vehicle information distribution system, and the like) is added to the under-calculation travel plan R. Then, a travel time on the section D, which is calculated from the expected speed of the other vehicle 101 as the leading vehicle is added to the time T, whereby the time T is updated.” See also ¶ [0143]: “In a case where Action 2-2 is selected, the section D is taken as a manual driving section. In that case, a travel time on the section D, which is calculated based on the speed of the subject vehicle 100, is added to the time T, whereby the time T is updated.”  See Fig. 37. Examiner Note: Examiner interprets the addition of the new vehicle in the vehicle line is predicated on travel information which is information related to a traveling state of the vehicle.), transmitted from each of the plurality of vehicles (see at least Okabe: ¶ [0079-0080].), and generates a travel plan for adding the new vehicle at the position of addition (see at least Okabe:  Figs. 41-44 & ¶ [0171]. Okabe teaches that “on the travel plan selection screen, as in Fig. 42, text that represents the current travel plan and text that represents the recalculated new travel plan may be displayed line by line. Alternatively, as in Fig. 43 on the travel plan selection screen, a graph that represents the current travel plan and a graph that represents the recalculated new travel plan may be displayed line by line. If both of the current travel plan and the recalculated travel plan are displayed on the travel plan selection screen as in Fig. 42-43, then the user can easily compare both with each other.” See also Fig. 50 denoting the recalculated travel plan (change travel plan) for adding a new vehicle.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi / Mathews method of a transportation system with the aforementioned teachings regarding determining a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition in further view of Okabe, wherein the current travel plan is not usable, there are conceived: a case where the travel plan of the scheduled leading vehicle is changed; a case where the travel as planned in the travel plan becomes impossible due to a traffic failure such as a traffic jam; and the like, Moreover, in a case where a vehicle that has an advantageous following condition (a condition that meets the priority item) is newly found by an inter-vehicle communication the like, processing (recalculation and display thereof) for changing the following travel plan so as to follow the found vehicle may be performed (see Okabe: ¶ [0183]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Okabe, the results of the combination were predictable.

Regarding Independent Claim 9, Niinomi transportation system teaches the following limitations:
- a vehicle line formed from a plurality of vehicles which travel autonomously along a prescribed travel path (see at least Niinomi: ¶ [0134] & ¶ [0160]. Niinomi notes that the according to the vehicular traffic system 1 of the present embodiment, each of the vehicles 201 to 20 n can autonomously adjust the vehicle spacing while communicating with the other vehicles 201 to 20 n. Here, the path determination unit 103 is a functional unit that designates a travel path on the track 3 for each of the vehicles 201 to 20 n. The path determination unit 103 transmits predetermined path information to each of the vehicles 201 to 20 n according to operation situation.) wherein: each vehicle comprises:
- a controller (see at least Niinomi: Fig. 1 & ¶ [0156]. Niinomi notes that “while the vehicular traffic systems 1 according to the first to third embodiments described above have all been described as the aspect in which the single ground facility, that is, the operation management device 10 controls the operation of all the vehicles 201 to 20 n, the vehicular traffic system 1 according to another embodiment of the present invention is not limited to such an aspect.” See also Figs. 18-19 of Niinomi.)
- a surroundings sensor that detects a periphery of surroundings of the vehicle (see at least Niinomi: ¶ [0183-0184]. Niinomi notes that “the congestion information may be detection information that is acquired from detection means that is installed in a passage from a passenger attracting place in a facility such as a stadium to a nearest station (referred to as a buffer zone) and detects the number and flow of passengers who use the passage (for example, a video projected from a monitoring camera). A manager of the vehicular traffic system 1 monitors the monitoring camera that is a congestion degree prediction unit 5, and thus, can predict a time until congestion occurs in the nearest station (destination station H10) in advance. Further, the information may be, for example, detection information acquired from a passage detection sensor provided at a predetermined position (for example, a gate) of the passage, rather than the video from the monitoring camera.”)
- a position sensor that detects a current position of the vehicle (see at least Niinomi: ¶ [0081]. Niinomi teaches that “means with which the vehicle position acquisition unit 100 acquires the position information of each of the vehicles 201 to 20 n is not limited to the above-described embodiment. For example, the position of each of the vehicles 201 to 20 n may be acquired from predetermined coordinate information received by the respective vehicles 201 to 20 n from a satellite on the basis of a GPS (Global Positioning System).”),
- the controller enables autonomous travel based on a detection result of the surroundings sensor and the position sensor (see at least Niinomi: ¶ [0160-0161] & ¶ [0183]. Niinomi notes that “according to the vehicular traffic system 1 of the present embodiment, each of the vehicles 201 to 20 n can autonomously adjust the vehicle spacing while communicating with the other vehicles 201 to 20 n. Specifically, the vehicle position acquisition units 100 of the vehicles 201 to 20 n communicate with each other and acquire the position information for the respective vehicles 201 to 20 n (step S11 in Fig. 3).” As described above, according to the vehicular traffic system 1 of the present embodiment, the respective vehicles 201 to 20 n can recognize a positional relationship among them and autonomously operate while adjusting the vehicle spacing between the own vehicle and the other vehicle on the basis of the densities of the vehicles in front and at the rear.”)
- an operation management apparatus (see at least Niinomi: Fig. 19 particularly the operation management device 10.) that manages operations of the plurality of vehicles (see at least Niinomi: ¶ [0235] & Fig. 19. Niinomi notes that “the operation mode determination unit 105 is a functional unit that sets an operation mode of each of the vehicles 201 to 20 n on the basis of the front and rear direction density difference ΔD (or, the front direction density Df and the rear direction density Dr) calculated by the density calculation unit 101. Here, the operation mode determined by the operation mode determination unit 105 includes a “normal operation mode”, a “spacing adjustment mode”, and an “overcrowding operation mode”.”), wherein
- each of the vehicles transmits, to the operation management apparatus (see at least Niinomi: Fig. 19 particularly the operation management device 10.), at least one of travel information which is information related to a travelling state of the vehicle or passenger information which is information related to a passenger (see at least Niinomi: ¶ [0163] & ¶ [0178]. Niinomi notes that the PIS (passenger information system) according to the present embodiment performs a process of receiving the identification information, the position information, the path information, and the waiting time ωj at each station of the target vehicle 20 i from the operation management device 10 (each of the vehicles 201 to 20 n in the case of the sixth embodiment). See also Claim 9 of Niinomi reference.) 
- the operation management apparatus (see at least Niinomi: Fig. 19 particularly the operation management device 10.) comprises:
- a memory storing executable instructions (see at Niinomi: Fig. 1& ¶ [0253]. Niinomi notes that “the computer-readable recording medium refers to a magnetic disk, a magneto optical disc, a CD-ROM (Compact Disc Read Only Memory), a semiconductor memory, or the like.”);
- a processor programmed to execute the instructions to (see at Niinomi: Fig. 1 & ¶ [0252-0253].);
- generate a travel plan for reach of the plurality of vehicles (see at least Niinomi: ¶ [0189] & Fig. 13. Niinomi notes that the path determination unit 103 is a functional unit that designates a travel path on the track 3 for each of the vehicles 201 to 20 n. The density calculation unit 101 receiving the path information transmitted to the predetermined target vehicle 20 i sets the vehicle 20 i front region and the vehicle 20 i rear region on the basis of the travel path designated in the path information. Also, the density calculation unit 101 calculates the front direction density Df on the basis of the vehicle 20 i front region set here and the rear direction region Dr on the basis of the vehicle 20 i rear region. By doing so, when the travel path of the target vehicle 20 i is changed by the path determination unit 103, the density calculation unit 101 can calculate the front direction density Df and the rear direction density Dr for the target vehicle 20 i on the basis of the travel path set newly each time.  See also Figs. 1-2, Fig. 19 “103 path determination unit” and paragraph ¶ [0134] discussing planning a path for the vehicles to travel in a line autonomously.)
- transmit the travel plan to a corresponding vehicle (see at least Niinomi: ¶ [0049] & ¶ [0056]. Niinomi notes that the operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10. “Also, the respective vehicles 201 to 20 n sequentially transmit “position information” indicating a travel position of the own vehicle to the operation management device 10 through wireless communication.” See also Niinomi at: ¶ [0054].)
- acquire an operation status of the vehicle (see at least Niinomi: ¶ [0230] & Fig. 19. Niinomi notes that “the operation mode determination unit 105 is a functional unit that sets an operation mode of each of the vehicles 201 to 20 n on the basis of the front and rear direction density difference ΔD (or, the front direction density Df and the rear direction density Dr) calculated by the density calculation unit 101. Here, the operation mode determined by the operation mode determination unit 105 includes a “normal operation mode”, a “spacing adjustment mode”, and an “overcrowding operation mode”. See Niinomi at Fig. 19: “operation mode determination unit 105” and determining and setting operation status of each vehicle: See at least Niinomi: ¶ [0235].)
	However, Niinomi transportation system doesn’t explicitly teach or suggest the following:
- judge a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status
	Mathews however in the analogous art of a transportation system teaches the following:
- judge a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status (see at least Mathews: ¶ [0220], ¶ [0248], ¶ [0250]. Mathews notes that the planning system determines whether or not an addition or elimination of a vehicle is necessary. See also Mathews at Figs. 10 and 13.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi transportation system with the aforementioned teachings regarding judge a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status in view of Mathews, wherein the one or more processors also are configured to modify one or more of the groups to which the vehicles are assigned or the operational settings for the vehicles in one or more of the vehicle systems based on a movement parameter of one or more of the vehicle systems (see Mathews: ¶ [abstract]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Mathews, the results of the combination were predictable.
	Moreover, Niinomi / Mathews transportation system teaches the limitations of Independent Claim 1 above, and Mathews further teaches the transportation system comprising:
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary (see at least Mathews: ¶ [0220], ¶ [0248], ¶ [0250]. Mathews notes that the planning system determines whether or not an addition or elimination of a vehicle is necessary. See also Mathews at Figs. 10 and 13.)
	However, Niinomi / Mathews transportation system doesn’t explicitly teach or suggest the following:
- determine a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition
	Okabe however in the analogous art of a transportation system teaches the following:
- determine a position of addition of a new vehicle in the vehicle line (see at least Okabe: ¶ [0142] & ¶ [0190]. Okabe notes that the position L is set to a next division point, whereby the position L is updated. Furthermore, the position D is set to a next section (a section in which the updated position L is taken as a start point), whereby the section D is updated.” Moreover, the position L is set to the next division point, whereby the position L is updated. Furthermore, the position D is set to the next section (the section in which the updated position L is taken as the start point), whereby the section D is updated. Also at ¶ [0190]: “In a case where the subject vehicle 100 enters the following travel section by manual driving, the guide device 33 acquires the position of the leading vehicle (the other vehicle 101) by the inter-vehicle communication using the communication device 22. Then, based on a positional relationship between the subject vehicle 100 and the leading vehicle, the guide device 33 guides the subject vehicle 100 to such a position where the subject vehicle 100 is capable of following the leading vehicle.”) based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger (see at least Okabe:  ¶ [0142-0143] & Fig. 37. Okabe teaches that “where Action 2-1 is selected, the section D is determined as the following travel section, and information for specifying the other vehicle 101 serving as the leading vehicle in the section D (for example, a vehicle body number, a registration ID to the vehicle information distribution system, and the like) is added to the under-calculation travel plan R. Then, a travel time on the section D, which is calculated from the expected speed of the other vehicle 101 as the leading vehicle is added to the time T, whereby the time T is updated.” See also ¶ [0143]: “In a case where Action 2-2 is selected, the section D is taken as a manual driving section. In that case, a travel time on the section D, which is calculated based on the speed of the subject vehicle 100, is added to the time T, whereby the time T is updated.”  See Fig. 37. Examiner Note: Examiner interprets the addition of the new vehicle in the vehicle line is predicated on travel information which is information related to a traveling state of the vehicle.), transmitted from each of the plurality of vehicles (see at least Okabe: ¶ [0079-0080].), and generates a travel plan for adding the new vehicle at the position of addition (see at least Okabe:  Figs. 41-44 & ¶ [0171]. Okabe teaches that “on the travel plan selection screen, as in Fig. 42, text that represents the current travel plan and text that represents the recalculated new travel plan may be displayed line by line. Alternatively, as in Fig. 43 on the travel plan selection screen, a graph that represents the current travel plan and a graph that represents the recalculated new travel plan may be displayed line by line. If both of the current travel plan and the recalculated travel plan are displayed on the travel plan selection screen as in Fig. 42-43, then the user can easily compare both with each other.” See also Fig. 50 denoting the recalculated travel plan (change travel plan) for adding a new vehicle.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi / Mathews transportation system with the aforementioned teachings regarding determine a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generate a travel plan for adding the new vehicle at the position of addition in further view of Okabe, wherein the current travel plan is not usable, there are conceived: a case where the travel plan of the scheduled leading vehicle is changed; a case where the travel as planned in the travel plan becomes impossible due to a traffic failure such as a traffic jam; and the like, Moreover, in a case where a vehicle that has an advantageous following condition (a condition that meets the priority item) is newly found by an inter-vehicle communication the like, processing (recalculation and display thereof) for changing the following travel plan so as to follow the found vehicle may be performed (see Okabe: ¶ [0183]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Okabe, the results of the combination were predictable.

Regarding Dependent Claim 2, Niinomi / Mathews / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the travel information includes a traveling position of the vehicle (see at least Niinomi: ¶ [0056]. Niinomi notes that “the respective vehicles 201 to 20 n sequentially transmit “position information” indicating a travel position of the own vehicle to the operation management device 10 through wireless communication. The vehicle position acquisition unit 100 of the operation management device 10 receives the position information of the respective vehicles 201 to 20 n to acquire the positions of the vehicles 201 to 20 n. Further, the vehicle position acquisition unit 100 may acquire not only the position information of each vehicle, but also information indicating the maximum number of passengers who can get on each vehicle.”)
- the processor is programmed to execute the instructions (see at Niinomi: Fig. 1 & ¶ [0252-0253].) to calculate an operation interval of the plurality of vehicles based on the traveling position (see at least Niinomi: ¶ [0077] & ¶ [0113]. Niinomi notes that “when the operation is switched to the congestion elimination operation, the spacing adjustment unit 104 sets the waiting times ω1 to ω9 so that the vehicles 201 to 203 arrive and depart one after another at time intervals α at the destination station H10. Here, when the number of passengers estimated at the station H10 is smaller, the spacing adjustment unit 104 sets the values of the waiting times ω1 to ω9 so that the vehicle arrives and departs, for example at 1.2α intervals or 1.5α intervals.”) and determines a position immediately before a vehicle having a largest operation interval with a preceding vehicle as the position of addition of the new vehicle (see at least Niinomi: ¶ [0073] & ¶ [0077]. Niinomi notes that “when the number of waiting passengers is detected at the present time and then adjustment of an operation interval starts, coping may be delayed and provision of a transportation service according to the number of waiting passengers may not be appropriately performed.” Also the “vehicles 201 to 203 operate to arrive at and depart from the destination station H10 at a minimum time interval (FIG. 3). Thus, at the destination station H10 at which the number of passengers increases, the vehicles 201 to 203 arrive and depart one after another, and thus, it is possible to resolve the congestion at the destination station H10.” See also Niinomi at ¶ [0113] (emphasis added).)

Regarding Dependent Claim 3, Niinomi / Mathews / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the travel information includes an indication of at least one of a possibility or an impossibility of a continued operation of the vehicle (see at least Niinomi: ¶ [0120] & ¶ [0194]. Niinomi notes that “the path determination unit 103 transmits path information indicating a new path (path A) to the vehicle 203 so that the vehicle 203 continues to operate. Here, the path determination unit 103 sets, for example, a path (path A) for passing through the branch road 3 c between the station H4 and the station H5 to enter the second track 3 b and passing through the branch road 3 c between the station H5 and the station H6 to return to the first track 3 a, as illustrated in FIG. 14A.” See also ¶ [0240] of Niinomi.)
- when there is a non-operable vehicle, which is unable to continue operating, in the vehicle line (see at least Niinomi: ¶ [0050] & ¶ [0111]. Niinomi notes that the vehicles 201, 202, . . . , 20 n constitute a train that travels along the predetermined track 3 (line). The vehicles 201 to 20 n travel while arriving at and departing from a plurality of stations (not illustrated in FIG. 1) provided along the track 3 according to an operation instruction received from the operation management device 10.”), the processor is programmed to execute the instructions (see at Niinomi: Fig. 1 & ¶ [0252-0253].) to determine as the position of addition a position between two vehicles traveling immediately before and immediately after the non-operable vehicle (see at least Niinomi: ¶ [0120] & ¶ [0240]. Niinomi notes that “departure determination unit 102 may perform a process of continuing to transmit a predetermined “departure suspending instruction” while the predetermined conditions have been not satisfied, and stopping the transmission of the departure suspending instruction (releasing the departure suspending instruction) at a timing at which the predetermined conditions have been satisfied. In this case, the target vehicle 20 i does not depart while continuing to receive the departure suspending instruction, and departs from the stop station at a timing at which the departure suspending instruction has been released.” See also ¶ [0194] of Niinomi.)

Regarding Dependent Claim 4, Niinomi / Mathews / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the passenger information includes at least a number of passengers of the vehicle (see at least Niinomi: (Claim 9 of Niinomi) & ¶ [0163]. Niinomi notes “a passenger information system that receives identification information, position information, and path information of the target vehicle from the operation management device, calculates a scheduled arrival time for each station of the target vehicle, and displays the calculated scheduled arrival time on a display screen installed in each station.” See also ¶ [0178] of Niinomi: “Here, the “congestion information” is, specifically, information such as position requirements (for example, a nearest station) of an event site where an event (for example, a concert or an exhibition) or the like is held, the number of attending passengers estimated in advance, a start time of the event, and an end time thereof.”.)
- the processor is programmed to execute the instructions (see at Niinomi: Fig. 1 & ¶ [0252-0253].) to estimate a magnitude relationship of disembarkation times of the passengers among the plurality of vehicles based on the passenger information, and determine a position immediately before a vehicle having a largest disembarkation time as the position of addition (see at least Niinomi: ¶ [0110-0110] & (See also Claim 2 of Niinomi). Niinomi notes that the departure determination unit 102 may adjust the departure time at the stop station of the target vehicle 20 i on the basis of a magnitude relationship between the front direction density Df and a predetermined front direction density threshold value Dfth (Dfth is a value equal to or greater than 0). More specifically, when the front direction density Df is greater than the predetermined front direction density threshold value Dfth (Df>Dfth), the departure determination unit 102 may suspend the transmission of the departure instruction until the front direction density Df is equal to or smaller than the front direction density threshold value Dfth to delay the departure time at the stop station of the target vehicle 20 i.)

Regarding Dependent Claim 5, Niinomi / Mathews / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the passenger information includes at least a number of passengers of the vehicle (see at least Niinomi: (Claim 9 of Niinomi) & ¶ [0163]. Niinomi notes “a passenger information system that receives identification information, position information, and path information of the target vehicle from the operation management device, calculates a scheduled arrival time for each station of the target vehicle, and displays the calculated scheduled arrival time on a display screen installed in each station.” See also ¶ [0178] of Niinomi: “Here, the “congestion information” is, specifically, information such as position requirements (for example, a nearest station) of an event site where an event (for example, a concert or an exhibition) or the like is held, the number of attending passengers estimated in advance, a start time of the event, and an end time thereof.”.)
- the processor is programmed to execute the instructions (see at Niinomi: Fig. 1 & ¶ [0252-0253].)  to calculate an embarkation percentage (see at least Niinomi: ¶ [0163-0164] & ¶ [0225]. Niinomi notes calculating the scheduled arrival time for each station of the target vehicle 20 i, and displaying the scheduled arrival time on a display screen installed in each station. “The PIS according to the present embodiment may receive the respective parameters from the density calculation unit 101 and calculate a new scheduled arrival time. By doing so, the vehicular traffic system 1 can dynamically correspond to the operation situation of each of the vehicles 201 to 20 n and provide the passengers with a more accurate scheduled arrival time.”) indicating a percentage of the passengers in relation to a capacity of each vehicle based on the passenger information, and determine as the position of addition a position immediately before a vehicle having a highest embarkation percentage (see at least Niinomi: ¶ [0174] & ¶ [0198]. Niinomi notes that in the case of a normal vehicular traffic system, the timetable is determined so that a supply and demand balance is optimized, on the basis of the number of users (the number of passengers) and a possible riding amount of each vehicle. Also “By doing so, the vehicular traffic system 1 according to the present embodiment can minimize influence on the passengers that will get on, on the basis of a normal timetable in the same manner as described above. Further, when the time interval between arrival and departure at the destination station Hm is adjusted according to the number of passengers as described above, a possible riding amount per one of the respective vehicles 201 to 20 n may be considered.” See also Fig. 19 of Niinomi.)

Regarding Dependent Claim 7, Niinomi / Mathews / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Mathews further teaches the system of a transportation system comprising:
- when it is judged that the addition of the vehicle is necessary (see at least Mathews: ¶ [0220], ¶ [0248], ¶ [0250]. Mathews notes that the planning system determines whether or not an addition or elimination of a vehicle is necessary. See also Mathews at Figs. 10 and 13.) 
Moreover, Niinomi further teaches the system of a transportation system comprising:
- generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle, is caused to travel at a first scheduled velocity (see at least Niinomi: ¶ [0080] & ¶ [0113]. Niinomi notes that each of the vehicles 201 to 20 n acquires a position (km) in which the position detection device has been installed on the tracks 3 through the communication with the position detection device, and uniquely defines the position (km) of the own vehicle on the basis of an elapsed time from a timing of the communication, a travel speed, or the like.), and generates a travel plan in which each of vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity (see at least Niinomi: ¶ [0113] & ¶ [0163]. Niinomi notes that the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. “After specifying the target vehicle 20 i from the identification information, the PIS according to the present embodiment can easily estimate a time required until at least the next stop station from, for example, a travel speed of the target vehicle 20 i when the position information and the path information can be recognized.” Also at ¶ [0216] of Niinomi: “For example, the spacing adjustment unit 104 may gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.”)

Regarding Dependent Claim 10, Niinomi / Mathews / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Okabe further teaches the system of a transportation system comprising:
	- the processor is programmed to execute the instructions (see at least Okabe: ¶ [0015].) to 	judge a necessity of an increase or a decrease in the number of vehicles forming the vehicle line 	based on an amount of delay of the vehicle with respect to the travel plan (see at least 	Okabe: 	¶ [0080] & ¶ [0106-0107]. Okabe notes a mode where enterprises 103 to which the other 	vehicles 101 belong transmit the vehicle information of the other vehicles 101 to the vehicle 	information server 102. In that case, the vehicle information may include operation 	information (route maps, time tables, operation delay information and the like) of the buses, 	delivery information (delivery routes and delivery schedules) of the delivery vehicles, and 	the like. “if the speed of the other vehicles X1 and X3 is extremely slow, then even if the 	leading 	vehicles can be changed with ease, it is conceived that the driver's load is increased since the 	arrival time at the destination is delayed.” See also Okabe: ¶ [0080].)

Regarding Dependent Claim 11, Niinomi / Mathews / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Mathews further teaches the system of a transportation system comprising:
- the processor is programmed to execute the instructions (see at least Mathews: ¶ [0036-0037].)  to judge a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on information (see at least Mathews: ¶ [0220], ¶ [0248], ¶ [0250]. Mathews notes that the planning system determines whether or not an addition or elimination of a vehicle is necessary. See also Mathews at Figs. 10 and 13.) indicating that at least one of the vehicles forming the vehicle line becomes unable to continue operating (see at least Mathews: ¶ [0044] & ¶ [0047]. Mathews notes that one or more engines of the propulsion-generating vehicles may be derated and unable to generate the horsepower or tractive effort associated with the rating of the engines. The decreased output or capability of these engines may be used to limit what operational settings are assigned to different vehicles to prevent the vehicles from having to operate the engines at levels that exceed the derated capabilities of the engines. This deration may be due to an onboard failure or as the result of a desired limit (e.g., to maintain a desired train horsepower per ton).)

Regarding Dependent Claim 12, Niinomi / Mathews / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Mathews further teaches the system of a transportation system comprising:
- the processor is programmed to execute the instructions (see at least Mathews: ¶ [0036-0037].)   to judge a necessity of an increase or a decrease in the number of vehicles forming the vehicle line (see at least Mathews: ¶ [0220], ¶ [0248], ¶ [0250]. Mathews notes that the planning system determines whether or not an addition or elimination of a vehicle is necessary. See also Mathews at Figs. 10 and 13.)  based on passenger information which is information to a passenger (see at least Mathews: ¶ [0078].)

19.		Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niinomi / Mathews / Okabe, and in further view of US Patent Application (US 2018/0342113 A1) to Kislovskiy.
Regarding Dependent Claim 6, Niinomi / Mathews / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the travel information includes a traveling position of the vehicle (see at least Niinomi: ¶ [0057]. Niinomi notes that each of the vehicles 201 to 20 n has a function of measuring the number of tire rotations of the own vehicle to calculate a travel distance and recognizing a current position of the own vehicle. However, in this case, the current position recognized from the number of tire rotations may deviate from an actual position due to tire slip. Each of the vehicles 201 to 20 n corrects the deviation through a comparison with a position detection device placed on the ground, and accurately recognizes a position on the track 3 in which the own vehicle is traveling.)
- the passenger information includes at least a number of passengers of the vehicle (see at least Niinomi: ¶ [0022] & ¶ [0174]. Niinomi notes that in the case of a normal vehicular traffic system, the timetable is determined so that a supply and demand balance is optimized, on the basis of the number of users (the number of passengers) and a possible riding amount of each vehicle. The operation management device described above; and a passenger information system that receives identification information, position information, and path information of the target vehicle from the operation management device, calculates a scheduled arrival time for each station of the target vehicle.)
- - the processor is programmed to execute the instructions (see at Niinomi: Fig. 1 & ¶ [0252-0253].)  to calculate an operation interval of the plurality of vehicles based on the traveling position (see at least Niinomi: ¶ [0058]. Niinomi notes that it may be important for the vehicle to arrive and depart at regular time intervals, rather than coming and going according to a timetable. That is, a passenger does not use a transportation service with recognition of a definite arrival and departure time, and there are a number of passengers using the transportation service with recognition of an approximate travel time to a destination station on the basis of a time interval of coming and going of the vehicle. In this case, the passenger lays weight on the vehicle coming and going at desired time intervals, rather than the vehicle departing and arriving on time.), a disembarkation time of the passenger among a plurality of vehicles in front and rear based on the passenger information (see at least Niinomi: (Claim 10 of Niinomi). Niinomi notes a departure determination unit that adjusts a departure time at a stop station of the own vehicle on the basis of one or both of front direction density indicating density of other vehicles traveling within a predetermined range in front in a travel direction of the own vehicle, and rear direction density indicating density of other vehicles traveling within a predetermined range at the rear in the travel direction of the own vehicle.), and an embarkation percentage indicating a percentage of the passengers in relation to a capacity of each vehicle based on the passenger information (see at least Niinomi: ¶ [0174]. Niinomi notes that here, in the case of a normal vehicular traffic system, the timetable is determined so that a supply and demand balance is optimized, on the basis of the number of users (the number of passengers) and a possible riding amount of each vehicle.)
	Niinomi / Mathews / Okabe system of a transportation system doesn’t explicitly teach the following:
- calculate a degradation risk by performing a weighted addition, with a predetermined ratio, of the calculated operation interval with a preceding vehicle, the calculated disembarkation time, and the calculated embarkation percentage, and determines a position immediately before a vehicle having a highest degradation risk as the position of addition 
Kislovskiy however in the analogous art of a transportation system teaches the following:
- calculate a degradation risk by performing a weighted addition, with a predetermined ratio, of the calculated operation interval with a preceding vehicle, the calculated disembarkation time, and the calculated embarkation percentage (see at least Kislovskiy: ¶ [0062] & ¶ [0166]. Kislovskiy notes that the trip classifier 250 can receive an aggregate risk value 232 for an optimal trip route 252 between the pick-up location and the destination as calculated by the risk regressor 230. See also ¶ [0166].), and determine a position immediately before a vehicle having a highest degradation risk as the position of addition (see at least Kislovskiy: ¶ [0175] & ¶ [0178]. Kislovskiy notes that the on-demand transport system can determine an overall risk value for each route as a weighted sum of at least a plurality of the individualized risk value, the generalized risk value, and the failed ride or unplanned detour probability described herein (1530). The on-demand transport system can select an optimal route for the driver to the destination (1535) based on the individualized risk (1536), the generalized risk (1537), and/or the weight risk probability (1538).  The on-demand transport system can attribute a non-trip risk value to AVs in the candidate set of vehicles (e.g., to include in a weight sum risk calculation by the risk regression). The on-demand transport system can further infer non-trip risk based on the freight being carried by the vehicle (1630).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi / Mathews / Okabe system of a transportation system with the aforementioned teachings regarding calculate a degradation risk by performing a weighted addition, with a predetermined ratio, of the calculated operation interval with a preceding vehicle, the calculated disembarkation time, and the calculated embarkation percentage, and determine a position immediately before a vehicle having a highest degradation risk as the position of addition in further view of Kislovskiy, in order to achieve a technical effect of safely expanding autonomous vehicle operations through dynamic risk analysis, trip classification, and robust software verification (see Kislovskiy: ¶ [0037]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kislovskiy, the results of the combination were predictable.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US Patent Application (US 2010/0262362 A1) – “Travel Plan Presenting Apparatus and Method Thereof” (see Naito: ¶ [0145] & ¶ [0153] & ¶ [0158]);
US Patent # (US 7,869,942 B2) – “Travel Plan Presenting Apparatus and Method Thereof”;
US Patent Application (US 2019/0039634 A1) – “Train Operation Control System and Train Operation Control Method.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/                             Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683